Citation Nr: 0823658	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-31 494A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs Medical 
Center in Albuquerque, New Mexico




THE ISSUE

Entitlement to payment or reimbursement for emergency 
services for a nonservice-connected disability at the 
Lovelace Sandia medical facility, a non-VA facility, on June 
3, 2005.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in September 2005 of 
the Department of Veterans Affairs (VA) Medical Center in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1. On June 3, 2005, the veteran received emergency services 
at Lovelace Sandia medical facility, a non-VA facility, for a 
nonservice-connected disability, syncope, resulting in a fall 
and a head injury. 

2. In the 24-month period preceding the veteran's emergency 
treatment in June 2005, he had not been received VA medical 
services.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for emergency 
services for a nonservice-connected disability at the 
Lovelace Sandia medical facility, a non-VA facility, on June 
3, 2005, have not been met.  38 U.S.C.A. § 1725, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 17.1000, 17.1002 
(2007).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the VA 
regulation, pertaining to payment or reimbursement for 
emergency services for a nonservice-connected disability at a 
non-VA facility.  As the claim is denied as a matter of law, 
the VCAA does not apply.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Law and Regulations

For payment or reimbursement for emergency services for a 
nonservice-connected disability at a non-VA facility, all of 
the following conditions must be met: 

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part); 


(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized); 

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment; 

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment); 



(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and 

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

Factual Background 

In June 2005, the veteran did not have a service-connected 
disability.

The record shows that on June 3, 2005, the veteran was 
visiting a family member at the Lovelace Sandia medical 
facility when he had syncopal episode and he fell and injured 
his head injury for which he received medical treatment. 

There is no evidence that the veteran had been treated at any 
VA medical facility within the 24-month period preceding 
emergency services on June 3, 2005, at Lovelace Sandi medical 
facility. 

The veteran has not disputed the fact that he had not been 
treated by VA within the previous 24 months.  



Analysis

The record shows that the veteran did not have a service-
connected disability or was the veteran participating in a VA 
vocational rehabilitation program on June 3, 2005. For these 
reasons, the veteran is not eligible for payment or 
reimbursement of medical expenses under 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120, pertaining to a veteran with a 
service-connected disability. 

The criteria for payment or reimbursement for emergency 
services for a nonservice-connected disability in a non-VA 
facility under 38 U.S.C.A. § 1725 include the requirement at 
the time the emergency treatment was furnished, the veteran 
was enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment.  38 C.F.R. § 17.1002(e).

As the veteran had not received VA medical services within 
the 24-month period before being treated at the non-VA 
hospital in June 2005, he is ineligible for payment or 
reimbursement of emergency services by VA under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. § 17.1002(e).  Fritz v. Nicholson, 20 
Vet. App. 507 (2006). 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Payment or reimbursement for emergency services for a 
nonservice-connected disability at the Lovelace Sandia 
medical facility, a non-VA facility, on June 3, 2005, is 
denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


